Opinion by
Johnson, J.
At the trial it was stipulated that duty was paid by the importer on 132 packages supposedly contained in case No. 859; that at the time of its unloading, case 859 was examined by the inspector; that it was found by him to have been landed in bad order and to contain only 95 packages. In accordance with stipulation and accepting same as a statement of fact it was held that all duty taken upon the merchandise contained in said 37 missing packages should be refunded. The protest was sustained to this extent.